Decedent, Lizzie Hagen, was in the employ of the respondent, Callahan Canning Company, at Coeur d'Alene, Idaho. Her duties required her to work near a revolving shaft. She was injured November 19, 1928, when her hair caught in such shaft, resulting in pulling out a strip of hair from about the base of the skull to near the forehead, an inch and a half to two inches wide. After working for a very short period of time on the same day, after the injury, she was taken home where she was confined to bed and home for a period of about eight days, when she again returned to work for the same company, but was assigned to other duties and at a different place in the building from that at which she was injured. She worked until December 7th, when the plant of the company closed. After that, deceased, Lizzie Hagen, did not go back to work, she did, however, perform her housework for a period of approximately two years from the date of the injury, there being some conflict in the evidence as to the length of time she continued to do her housework and the extent thereof. The evidence makes it certain that from the date of the injury deceased gradually lost her strength, and her general health condition apparently was gradually breaking down, she having enjoyed good health up to the date of the injury.
About two years after the injury, for the first time, numbness of the right hand was discovered, so that she was unable to hold a sewing needle, and late in the year of 1931 tremors of the hand and arm became apparent, which condition, *Page 748 
shortly afterward, extended to the other arm and to the legs, and a certain degree of rigidity of the members affected also appeared, which condition ultimately progressed to total disability and death.
In August, 1931, deceased went to the hospital suffering with a badly lacerated and eroded cervix and injury of the perineum, due to childbirth, her last child having been born thirteen years previous. The cervix was amputated and the perineum repaired; deceased remaining in the hospital from August 10th to the 27th. At that time she was very weak and anemic. Her attending physician, Doctor Seaburg, though making a careful examination, did not observe any paralysis, tremors or rigidity. Shortly after the operation her anemic condition improved materially. Her weakened condition did not improve but became worse, and it was shortly after that the tremors, paralysis and rigidity first made definite appearance, which condition gradually grew worse until death.
Her death took place after the hearing before the Industrial Accident Board, her son, Perley E. Larson, being appointed administrator of her estate and substituted as party plaintiff and appellant.
Five doctors testified before the board, four of whom testified on behalf of appellant and one on behalf of respondent. All five doctors were agreed that the condition of deceased was due to a disease commonly known as paralysisagitans, and all five doctors were in accord that the exact cause of the disease is, as yet, unknown to the medical profession; that it is an involvement of the central nervous system and that the midbrain is the seat of degenerative changes, which generally occur after years of slow and progressive deterioration, which ultimately brings about the condition known as paralysis agitans. It is also claimed by doctors and leading authorities that shock, fright, trauma, injuries, infections and syphilis precipitate or aggravate the condition, or are exciting causes of paralysis agitans.
All four doctors testifying on behalf of the claimant stated that it was their opinion, respectively, that the injury *Page 749 
received by Lizzie Hagen on November 19, 1928, was the "exciting cause" of the paralysis agitans with which she was afflicted and which caused her death; giving their specific reasons for their opinion that the disease manifests itself by progressive weakness, tremors, paralysis and more or less rigidity, all of which conditions became pronounced, in order, after deceased sustained the injury complained of.
Doctor Lewis, testifying on behalf of respondents, who had examined the deceased thoroughly, prior to the hearing before the board, was as positive that the injury in no way contributed, or in any manner caused the paralysis agitans with which deceased was afflicted, contending that if the injury had been the exciting cause of the affliction, the tremors, paralysis and rigidity would have appeared very shortly after the injury, at least within a period of a very few weeks and under no conditions beyond a period of one year from the date of the injury; that deceased did not receive a severe brain injury. The record disclosing that the hair was merely pulled out by the roots and that deceased was not thrown against the shaft, nor did she fall; that all of the hair that was pulled out grew in again, indicating that there was no severe scalp injury; that she worked for a short period of time after the injury on the same day, and was able to work again eight days thereafter. Dr. Lewis testified, "that it could not have been caused by the accident itself because there was no brain damage done; in other words, had there been any definite damage to the brain the symptoms of paralysis agitans would have come on immediately." Doctor Lewis was also of the opinion that the deceased was suffering from phlebitis, in that her right leg was larger on all of the planes and diameters throughout, being a condition following a history of childbirth, whereby the leg remains larger than the other leg throughout life. It was also his opinion that encephalitis is one of the principal causes of paralysis agitans, and that the deceased had definite symptoms of encephalitis, being increasing weakness and failing vision; that both encephalitis and phlebitis were probable exciting causes of the paralysis agitans of which *Page 750 
deceased was suffering. In these major contentions made by Doctor Lewis the physicians testifying for appellant were not in accord, thereby creating a direct conflict in the evidence.
The board in its findings found as follows:
"That the deceased Lizzie Hagen's disability for work was due to a disease known as paralysis agitans; that said disease was not the result of the injury by accident sustained by the said Lizzie Hagen, now deceased, on the 19th day of November, 1928, while in the employ of the defendant, Callahan Canning Company, nor the result of any injury by accident arising out of and in the course of her employment with the defendant, Callahan Canning Company."
The board refused to award compensation, all of which was affirmed by order and judgment of the district court, from which order and judgment of the district court this appeal has been perfected.
Appellant specifies several assignments of error. There is but one real question involved which is decisive of this case. Was there a substantial conflict in the evidence, and does the evidence support the findings of the board?
As heretofore pointed out, there is a substantial and direct conflict in the evidence as to what was the exciting cause of the paralysis agitans with which deceased was afflicted. Appellant's medical testimony all being to the effect that the exciting cause was due to the injury sustained by the deceased, while the medical testimony of respondent was just to the contrary, and there is ample evidence in the record supporting the findings, conclusion and award made by the board and affirmed by the district court, to the effect that the injury was in no way the exciting cause of the paraly sis agitans of which deceased was afflicted.
Section 43-1408, Idaho Code Annotated, provides as follows:
"An award of the board in the absence of fraud, shall be final and conclusive between the parties, except as provided in section 43-1407, unless within thirty days after a *Page 751 
copy has been sent to the parties, either party appeals to the district court. On such appeal the jurisdiction of said courtshall be limited to a review of questions of law.
"All appeals of matters arising under the workmen's compensation law shall, by the court to which taken, be disposed of before any civil causes or actions are considered."
And we quote from the case of McNeil v. Panhandle Lumber Co.,34 Idaho 773, 203 P. 1068, 1071, as follows:
"The well settled rule that forbids this court to reverse a trial court in cases in which the evidence is conflicting but sufficient to sustain a decision applies to the findings of fact made by the industrial accident board in cases of this kind, and is applicable likewise to the district court in reviewing the decisions of said board, the jurisdiction of said courts in such cases being limited to a review of questions of law."
In the case of Ybaibarriaga v. Farmer, 39 Idaho 361,228 P. 227, 229, we find the following language:
"In cases where the evidence is conflicting, the findings of the board are binding upon the court and cannot be disturbed by it, provided there is competent evidence to support them."
And in the case of Croy v. McFarlandBrown Lumber Co., 51 Idaho 32,1 P.2d 189, the court held:
"If there is competent evidence to support the board's findings, such findings will not be disturbed."
See, also, Reader v. Milwaukee Lumber Co., 47 Idaho 380,275 P. 1114.
Judgment affirmed, without costs.
Budge, C.J., and Givens, J., concur.
Holden, J., concurs in the conclusion reached.